990 So. 2d 1175 (2008)
Anthony M. WALKER, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D07-3851.
District Court of Appeal of Florida, First District.
September 15, 2008.
Anthony M. Walker, pro se, Appellant.
Kathleen Von Hoene, General Counsel, Florida Department of Corrections, Tallahassee; Bill McCollum, Attorney General, Sherry Anita Toothman, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant filed a joint "Omnibus Petition for Extraordinary Relief from Findings of Guilt in Prison Disciplinary Proceedings and Petition for Writ of Certiorari" after exhausting his available administrative remedies with the Department of Corrections. The trial court found it lacked jurisdiction and dismissed the petition as untimely, finding that more than 30 days had passed from the date that the Department filed its final denial of Appellant's administrative appeal. Because Appellant's petition contained a certificate of service stating that the petition was handed to prison officials for mailing on a date within the 30-day window of appeal, we reverse the trial court's order dismissing Appellant's petition. See Fla. R.App. P. 9.420(a)(2) ("A document filed by a pro se inmate confined in an institution is timely filed if the inmate places the document in the hands of an institution official for mailing *1176 on or before the last day for filing. Such a document shall be presumed to be timely filed if it contains a certificate of service certifying that the inmate placed the document in the hands of an institution official for mailing on a particular date, and if the document would have been timely filed had it been received and file-stamped by the court on that date."); see also Ortiz v. Moore, 776 So. 2d 333 (Fla. 1st DCA 2001).
REVERSED and REMANDED.
WEBSTER, VAN NORTWICK, and THOMAS, JJ., Concur.